DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
Specification
The specification at ¶ [0023] is objected to because it appears the recitation “loosening jig 17 is configured to push the terminal to be bent from the carrier 2 to the loosening block 16” should read, ‘loosening jig 16 is configured to push a portion of the terminal to be bent from the carrier 2 to the loosening block 17’, in accordance with the preceding sentence in ¶ [0023] and fig. 2 of the drawings which illustrates the terminals are pushed within the carrier 2 from the position of the terminals at 1 to the position of the terminals at 3. Appropriate correction for the above list of issues is required.
Claim Objections
Claim 15 is objected to because the recitation “push the terminal from the carrier” would be in better form if written as ‘push a portion of the terminal from the carrier’, in accordance with fig. 2 of the drawings which illustrates the terminals are pushed within the carrier 2 from the position of the terminals at 1 to the position of the terminals at 3. Appropriate correction for the above list of issues is required.
Claim Interpretation
The terms “Z-shape” and “L-shape”, when associated with any of the phrases “bending module”, “bending sub-mechanism”, “bending lower punch”, “bending upper punch”, and “shaping micrometer”, are being interpreted as merely names for differentiating between elements, and as such said terms do not impart any other limitations to any of said phrases that said terms may precede.
Further, the term “terminal” is being interpreted to mean ‘workpiece’ since the terminal is not positively recited and even if it was it would not be germane to the patentability of the device.
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not to be interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites a function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action.
The following claim limitations have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it has been determined that the limitations can be interpreted under 35 U.S.C. § 112(f) because the claim limitations use a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong); however, it is unclear if applicant intends for the following limitations to be interpreted under 35 U.S.C. § 112(f) since doing so would incorporate all of the structure recited in ¶¶ [0022], [0024] - [0027], [0029], [0030], [0032] of the specification:
“Z-shape bending module…configured to perform a bending operation” (clm. 1)
“terminal feeding mechanism…configured to feed” (clm. 1)
“first terminal bending mechanism configured to perform a first bending operation” (clm. 2)
“second terminal bending mechanism configured to perform a second bending operation (clm. 3)
“L-shape bending sub-mechanism configured to bend the terminal” (clm. 4)
“L-shape shaping sub-mechanism configured to fine tune” (clm. 4)
“Z-shape bending sub-mechanism configured to bend the L-shaped terminal” (clm. 5)
“Z-shape shaping sub-mechanism configured to fine tune” (clm. 5)
“carrier guiding device…configured to guide” (clm. 16)
Currently the limitations are not being interpreted under 35 U.S.C. § 112(f). If applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f), applicant may present a sufficient showing that the specification recites sufficient structure for performing the claimed function, and that the claimed function is clearly linked to said structure. If applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), applicant may: (1) amend the claim limitation to avoid invoking 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid invoking 35 U.S.C. § 112(f). 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-11 and 18 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claims 4-5: the phrase “fine tune” renders the claims indefinite because the metes and bounds of “fine” have not been set forth. Thus, it is unclear what is meant by said phrase.
		Regarding claim 18: it is unclear what is meant by “vacuum adsorber”. A vacuum is a device that provides suction to inhale objects whereas an adsorber (i.e., an adsorbent) provides adsorption (i.e., adhesion) of atoms, ions or molecules from a gas, liquid or dissolved solid to the adsorbent. It is unclear if the vacuum adsorber is intended to provide suction or adsorption. Note that although applicant is allowed to be their own lexicographer, using terms contrary to their plain meaning is not allow proper without setting forth a clear definition for the terms.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 12-13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Koo et al. (KR 100242819 B1).
Regarding claim 1: Koo discloses a servo-driven Z-shape bending device, comprising:
a base (F4, F4’, fig. 5; BF, fig. 6);
a Z-shape bending module (fig. 6) disposed on the base and configured to perform a bending operation on a terminal (100, fig. 7b) to be bent (the recitation “to form a Z-shaped terminal” is intended use and is not being given patentable weight);
a servo-drive mechanism (S2, C1, fig. 5) disposed on the base (F4’, fig. 5) and configured to servo-drive the Z-shape bending module (pg. 7, ¶¶ 7, 8; also see fig. 5, the servomotor S2 drives the shaft C1 which drives the spiral shafts 86, 86’ which causes translation of the moving shafts 80, 81) (the recitation “to perform the bending operation” is intended use and is not being given patentable weight); and
a terminal feeding mechanism (42, figs. 4, 7b) disposed on the base and configured to feed the terminal to be bent to the Z-shape bending module (pg. 5, lns. 1-2).
Regarding claim 2, which depends on claim 1: Koo discloses the Z-shape bending module includes a first terminal bending mechanism (80, D, fig. 5) configured to perform a first bending operation (P1, fig. 7a) on the terminal to be bent (100) (the recitation “to deform the terminal to be bent into an L-shaped terminal” is intended use and is not being given patentable weight).
Regarding claim 3, which depends on claim 2: Koo discloses the Z-shape bending module includes a second terminal bending mechanism (81, P, fig. 5) configured to perform a second bending (P2, fig. 7a) operation on the terminal (the recitation “to deform the L-shaped terminal into the Z-shaped terminal” is intended use and is not being given patentable weight).
Regarding claim 12, which depends on claim 3: Koo discloses the servo-drive mechanism (S2, C1, fig. 5) includes:
a bending servo driver (S2) indirectly mounted to the base (F4’); and
a servo coupling (C1) which couples the bending servo driver to the first terminal bending mechanism (80, D) and the second terminal bending mechanism (81, P).
Regarding claim 13, which depends on claim 12: Koo discloses the bending servo driver (S2, fig. 5) is configured to provide the first terminal bending mechanism (80, D) and the second terminal bending mechanism (81, P) with a driving force through the servo coupling (C1) (pg. 7, ¶¶ 7, 8; also see fig. 5, the servomotor S2 drives the shaft C1 which drives the spiral shafts 86, 86’ which causes translation of the first and second bending mechanisms 80, 81).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over He et al. (CN 210430389 U), in view of Kobayashi (US 2003/0154759 A1).
Regarding claim 1: He discloses a Z-shape bending device (10, fig. 1), comprising:
a base (the countertop of the cabinets in fig. 1);
a Z-shape bending module (10, fig. 1; 100, figs. 2-3) disposed on the base and configured to perform a bending operation on a terminal to be bent (¶ [0015]) (the recitation “to form a Z-shaped terminal” is intended use and is not being given patentable weight);
a drive mechanism (“pressing cylinder”) disposed on the base and configured to drive the Z-shape bending module (¶ [0015]) (the recitation “to perform the bending operation” is intended use and is not being given patentable weight); and
a terminal feeding mechanism disposed on the base (¶ [0057]; also see fig. 1).
He is silent regarding the drive mechanism being a servo-drive mechanism.
However, Kobayashi teaches a Z-shape bending device comprising a servo-drive mechanism (51, fig. 3) disposed on a base (1b, fig. 2) and configured to servo-drive the Z-shape bending module to perform the bending operation (¶ [0037], last 4 lines; ¶ [0049], lns. 10-12; ¶ [0060], lns. 11-16).
Because Kobayashi teaches that it is known to utilize a servo-drive mechanism to drive a bending module, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pressing cylinder of He with the servo-drive mechanism of Kobayashi, since selecting from known types of drive mechanisms allowing for sufficient functionality would be obvious to the skilled artisan.
He does not disclose the terminal feeding mechanism is configured to feed the terminal to be bent to the Z-shape bending module.
However, Kobayashi further teaches a feeding mechanism (12, figs. 1, 2) disposed on the base (1b) and configured to feed the terminal (“plate material W”) to be bent to the Z-shape bending module (¶ [0038], and ¶ [0049], lns. 12-15; also see fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide He with a terminal feeding mechanism disposed on the base and configured to feed the terminal to the Z-shape bending module, as taught by Kobayashi, thereby automating the process of feeding the terminal to the Z-shape bending module which makes operation of the Z-shape bending device less labor intensive.
Regarding claim 2, which depends on claim 1: He discloses the Z-shape bending module includes a first terminal bending mechanism (a first one of the “at least one bending punch 100A”, and 100B, fig. 3) configured to perform a first bending operation on the terminal to be bent (¶ [0059]) (the recitation “to deform the terminal to be bent into an L-shaped terminal” is intended use and is not being given patentable weight).
Regarding claim 3, which depends on claim 2: He discloses the Z-shape bending module includes a second terminal bending mechanism (a second one of the “at least one bending punch 100A”, fig. 3) configured to perform a second bending operation on the terminal (¶ [0059]) (the recitation “to deform the L-shaped terminal into the Z-shaped terminal” is intended use and is not being given patentable weight).
Regarding claim 4, which depends on claim 3: He discloses the first terminal bending mechanism (a first one of the at least one bending punch 100A, and 100B, fig. 3) includes an L-shape bending sub-mechanism (a first one of 100A) configured to bend the terminal to be bent and an L-shape shaping sub-mechanism (shaping punch 100B) configured to fine tune a degree of bending of the bent terminal and shape the bent terminal into the L-shaped terminal (¶ [0061]).
Regarding claim 16, which depends on claim 1: the modification of He in claim 1 teaches a guiding device (14, 15) of the feeding mechanism (12) disposed on the base (1b) (all taught by Kobayashi in figs. 1-2 and ¶ [0038]) and configured to guide a traveling direction of a carrier carrying the terminal to be bent (¶ [0070] of He, the “terminal strip” carries the terminal to be bent).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over He, in view of Kobayashi, and further in view of Low et al. (US 2020/0139417 A1).
Regarding claim 14, which depends on claim 1: the modification of He in claim 1 teaches the terminal feeding mechanism (12, fig. 2 of Kobayashi) includes:
a feeding electric motor (Kobayashi at ¶ [0049] and fig. 7, “shaft driving sources 74 to 78…are each composed of a servo motor”, and “X-axis driving source 74 and the Y-axis driving source 75 feed a plate material…in the plate material feeding mechanism 12”) mounted to the base (all of the elements of Kobayashi’s bending device is mounted to the base 1b, fig. 2);
a feeding ratchet (shafts of the X-axis and Y-axis driving sources, 74, 75, of Kobayashi) mounted to the base and configured to feed the terminal to be bent by being driven by the feeding electric motor (Kobayashi at ¶ [0049] and fig. 7, “shaft driving sources 74 to 78…are each composed of a servo motor”).
He is silent regarding a feeding sensor mounted to the base and configured to sense whether or not the terminal to be bent is located on a bending operation station.
	However, in the same field of endeavor, Low teaches a bending device (figs. 1B, 2) comprising a feeding sensor (42, 43) configured to sense whether or not a workpiece to be bent is properly aligned on a bending operation station (44, 52) (¶¶ [0042], [0043]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide He with a feeding sensor mounted to the base and configured to sense whether or not a workpiece to be bent is properly aligned on a bending operation station, as taught by Low.
	Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Saito et al. (JP 2006-093408 A), in view of Kobayashi.
	Regarding claim 1: Saito discloses a Z-shape bending device, comprising:
a base (11a, fig. 1);
a Z-shape bending module (13, 14) disposed on the base and configured to perform a bending operation on a terminal (9a) to be bent to form a Z-shaped terminal (see fig. 6);
a terminal feeding mechanism (36-37, 40, fig. 1) disposed on the base and configured to feed the terminal (9a) to be bent to the Z-shape bending module (13, 14) (see fig. 1).
Saito is silent regarding a servo-drive mechanism disposed on the base and configured to servo-drive the Z-shape bending module to perform the bending operation. Instead, Saito discloses an operation handle (22) for driving the Z-shape bending module.
However, Kobayashi teaches a Z-shape bending device comprising a servo-drive mechanism (51, fig. 3) disposed on a base (1b, fig. 2) and configured to servo-drive the Z-shape bending module to perform the bending operation (¶ [0037], last 4 lines; ¶ [0049], lns. 10-12; ¶ [0060], lns. 11-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the operation handle of Saito with a servo-drive mechanism, as taught by Kobayashi, thereby automating the driving process of the Z-shape bending module, which makes operation of the Z-shape bending device less labor intensive and increases production.
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Saito, in view of Kobayashi, and further in view of He.
Regarding claim 17, which depends on claim 1: Saito discloses a carrier (8) carrying the Z-shaped terminal (9a) after the Z-shaped terminal is formed (see figs. 1, 6)
Saito is silent regarding a carrier cutting blade disposed on the base and configured to cut out a portion of a carrier carrying the Z-shaped terminal after the Z-shaped terminal is formed.
However, He teaches a bending device (fig. 1) comprising a cutting device having carrier cutting blade (111D, fig. 4) disposed on a base (1, fig. 1) and configured to cut out a portion of a carrier (“terminal strip”) carrying a terminal after the terminal is formed by the bending module (10, fig. 1; 100, figs. 2-3) (¶ [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Saito with a cutting device having a carrier cutting blade disposed on a base and configured to cut out a portion of the carrier, as taught by He, thereby reducing the length of the carrier to desired lengths to make the product more manageable for packaging and/or storage.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-11 are objected to as being dependent upon a rejected base claim but would be allowable--due to their dependency on claim 5--if rewritten in independent form and to include all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art as exemplified by Saito et al. (JP 2006-093408 A), Kobayashi (US 2003/0154759 A1), Koo et al. (KR 100242819 B1), He et al. (CN 210430389 U), and Low et al. (US 2020/0139417 A1), fails to anticipate or render obvious in combination the following limitations of claims 5 and 15 in combination with the other limitations of said claims, the base claim and any intervening claims:
claim 5: “a Z-shape shaping sub-mechanism configured to fine tune a degree of bending of the bent L-shaped terminal and shape the bent L-shaped terminal into the Z-shaped terminal”
claim 15: “the loosening jig is configured to push the terminal to be bent from a carrier to the loosening block
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725